DETAILED ACTION
Allowable Subject Matter
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Na Xu on 2/2/2021.
The application has been amended as follows: 
Claim 1: 
An aerosol generating device capable of adjusting heating area, comprising: a device main body, the device main body internally defining a heating chamber for accommodating an aerosol generating material; 
a heating element made of a metal material and mounted in the heating chamber; an induction coil configured to generate an alternating magnetic field and positioned around the periphery of the heating element; 
a power supply which is connected with the induction coil to form an electrical circuit; 
wherein a physical length of the induction coil, a length which extends around the periphery of the heating element, is fixed; and the device further comprises an adjusting element configured to change an electrical length of the induction coil, a length which is connected into the electrical circuit, so that at least a portion of the heating element corresponding to and overlapping the induction coil of this electrical length internally generates eddy currents and heat

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art, US 2017/0119054, teaches aerosol generating device comprising: a device main body, the device main body internally defining a heating chamber for accommodating an aerosol generating material; a heating element made of a metal material and mounted in the heating chamber; an induction coil configured to generate an alternating magnetic field and positioned around the periphery of the heating element; a power supply which is connected with the induction coil to form an electrical circuit. There is no teaching or suggestion in the prior art to modify the device such that a physical length of the induction coil, a length which extends around the periphery of the heating element, is fixed; and the device further comprises an adjusting element configured to change an electrical length of the induction coil, a length which is connected into the electrical circuit, so that at least a portion of the heating element corresponding to and overlapping the induction coil of this electrical length internally generates eddy currents and heat. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC YAARY/Examiner, Art Unit 1747